Citation Nr: 9912983	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  93-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, claimed as hypertension.

2.  Entitlement to an increased evaluation for service-
connected low back strain with traumatic arthritis, currently 
rated as 10 percent disabling.

3.  Entitlement to special monthly compensation due to being 
housebound or needing regular aid and attendance.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967, and from October 1967 to January 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1992 decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims for service 
connection for cardiovascular disease, claimed as 
hypertension secondary to use of medication to treat post-
traumatic stress disorder (PTSD), for an increased 
(compensable) evaluation for service-connected low back 
strain, and for special monthly compensation due to being 
housebound or needing aid and attendance.  The case was 
remanded by the Board in November 1994 for additional 
evidentiary development and to satisfy procedural due process 
requirements.  Following these developments, the RO confirmed 
the prior adverse decisions in a March 1996 decision and the 
veteran continued his appeal.  In addition, the RO denied the 
veteran's claim for service connection for cardiovascular 
disease, claimed as hypertension secondary to use of 
medication to control symptoms of his service-connected ear 
disabilities.  A supplemental statement of the case which 
included this issue was sent to the veteran and his 
representative in April 1996, and a timely VA Form 1-646 was 
received by the RO appealing this decision.

In October 1996, the Board remanded the case to the RO for a 
medical examination to address the issue of functional loss 
due to the veteran's low back symptoms.  Following this 
development, the RO granted him a 10 percent evaluation for 
low back strain with traumatic arthritis.  The veteran 
continued to express disagreement with this evaluation.  The 
case was returned to the Board in February 1998 and the 
veteran now continues his appeal on all the above issues.


FINDINGS OF FACT

1. The veteran's cardiovascular disease or essential 
hypertension was not present during the veteran's period of 
active service, nor was cardiovascular disease or essential 
hypertension present to a compensable degree within one year 
following his separation from active service.

2.  The veteran's sedentary lifestyle, secondary to his 
service-connected disabilities as a result of combat wound 
residuals, contributed to an increase in the severity of his 
coronary artery disease and hypertension

3.  The veteran's service-connected low back strain with 
traumatic arthritis is manifested by recurrent low back pain, 
slight limitation of motion of the lumbar spine, and X-ray 
evidence of degenerative arthritis of the lumbar spine, with 
flare-ups of low back pain which limit his functional 
ability, an inability to use his lower back muscles and other 
joints repeatedly over extended periods of time, and an 
inability to remain in a seated or standing position for 
extended periods of time.  


CONCLUSIONS OF LAW

1.  A grant of service connection is warranted for 
cardiovascular disease based on aggravation by his service-
connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310(a) 
(1998).

2.  The criteria for a 20 percent evaluation for service-
connected low back strain with traumatic arthritis have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from September 1965 to 
September 1967, and from October 1967 to January 1977.  His 
service records show that he is a combat veteran of the 
Vietnam War, and a recipient of the Combat Infantryman Badge, 
the Purple Heart Medal (with 1st Oak Leaf Cluster), and the 
Bronze Star Medal. 

With regard to the veteran's cardiovascular system, his 
service medical records do not show diagnoses or treatment 
for heart disease or hypertension.  The report of his 
retirement examination, which was conducted in October 1976, 
shows normal heart and chest X-ray, and a blood pressure of 
124/80.  The only vascular abnormalities noted were venous 
and lymphatic insufficiency in both lower extremities, 
secondary to combat-related wounds.  On his medical history, 
the veteran denied having heart problems or high or low blood 
pressure.

The veteran is service-connected for the following 
disabilities: (1) left leg injuries, rated 40 percent 
disabling; (2) hearing loss, rated 40 percent disabling; (3) 
post traumatic stress disorder, rated 30 percent disabling; 
(4) residuals of gunshot wounds of the right leg, rated 20 
percent disabling; (5) low back strain with traumatic 
arthritis, rated 10 percent disabling; (6) tinnitus, rated 10 
percent disabling; (7) weakness of the left hand, rated 10 
percent disabling; (8) history of malaria, deviated septum, 
multiple gunshot wound scars, and appendectomy scar, all of 
which are rated noncompensably disabling. 

The report of a March 1977 VA compensation examination shows 
that the veteran's cardiovascular system was normal, with a 
measured blood pressure of 120/70.  

Post-service medical records, from private and VA health 
providers, show that the veteran was hospitalized for an 
acute myocardial infarction in March 1979.  The records show 
that prior to that time, he had no significant medical 
history of hypertension or vascular problems, though a 
private physician's statement dated in August 1987 indicates 
a history of hypertension as early as 1978.  It was noted 
that the veteran had a long history of cigarette smoking.  
His diagnoses following hospitalization were ischemic heart 
disease with inferior myocardial infarction, Type IV lipid 
abnormality, previous multiple traumatic injuries, and mild 
exogenous obesity.  Since March 1979, the veteran had been 
treated on several occasions for ischemic coronary artery 
disease, and the records show a history of cerebrovascular 
accident and hyperlipidemia.  In May 1992 he underwent 
coronary artery bypass surgery.

In several statements dated in August 1987, September 1987, 
January 1992, and February 1993, the veteran's private 
physicians, Dr. B.R.W. (a medical doctor who practiced 
internal medicine), Dr. F.L. (a psychiatrist/neurologist), 
and Dr. N.S.G. (a cardiologist), expressed their opinions 
that the physical stresses and psychiatric stress 
respectively associated with the veteran's service-connected 
combat wound residuals and PTSD played a causal, 
accelerative, or aggravatory role in the development of his 
coronary artery disease.  In a May 1995 statement, Dr. L.R.M. 
(a psychiatrist/neurologist), at the request of the veteran's 
representative, presented a concurring opinion regarding his 
belief that psychosocial stress from combat often played a 
causative role in the development of hypertension, and that 
those veteran's who suffer from PTSD are at increased risk 
for developing hypertension.  Of note is the January 1992 
statement of Dr. F.L., who was of the opinion that physical 
inactivity associated with the veteran's service-connected 
combat wound residuals could have contributed to aggravation 
of his hypertension and coronary artery disease.

The report of a February 1992 VA spine examination shows that 
the veteran reported the spontaneous onset of recurrent back 
pain beginning 6 to 12 months earlier.  He reported that he 
was seen by a private orthopedic surgeon within the prior 
month, who had prescribed to him non-steroidal anti-
inflammatory medications and muscle relaxants.  His primary 
complaint was back pain with pain radiating to his abdomen 
following prolonged sitting.  He denied having any other 
additional problems with his other joints, and examination 
was limited only to evaluating his low back.  He was 
described by the examiner to be a moderately obese, 6-foot 
tall man.  On examination he was negative on straight leg 
raising test, bilaterally.  Knee jerks were absent, 
bilaterally, secondary to his muscle injuries.  Ankle jerks 
were equal and active, bilaterally, with bilateral knee 
extensor weakness which the veteran dated back to the 
original injury and did not associate with the onset of low 
back pain.  No dermatone loss of sensation was noted in 
either lower extremity.  He was negative on hip extension 
test and no spinal tenderness, paraspinal spasm, or sciatic 
nerve tenderness was noted.  X-rays of his lumbosacral spine 
revealed the presence of mild degenerative arthritic changes 
with anterior and lateral vertebral body spurring.  The 
diagnosis was normal orthopedic spinal examination.

At a February 1993 RO hearing, the veteran testified that he 
had been receiving medical treatment for low back pain 
approximately once every 2 or 3 months since May 1992.  He 
described his back symptoms as having become worse in the 
past several years, for which he had been prescribed 
exercises and medication.  He reported that he took back pain 
medication daily.  He stated that he was not able to 
determine how the low back strain alone contributed to his 
problems with standing for prolonged periods of time, in view 
of the problems he had with his other orthopedic 
disabilities, but that his low back strain did make it 
difficult for him to sit for extended periods of time.  The 
veteran stated that he had been prescribed an elastic back 
brace with metal inserts, but that he was not wearing a back 
brace at the time of the hearing.  The veteran said that his 
physician had indicated to him that his back problems may 
have been related to his recent history of heart surgery, as 
his postoperative treatment involved him lying on his back in 
a certain position for prolonged periods of time.  He 
reported that he was able to bend his back, but doing so 
caused non-radiating pain.  He described an association 
between the muscle spasms in his legs and muscle spasms which 
he would experience in his back.  He reported that he had a 
muscle spasm in his back from riding in a car.  He stated 
that he drove very little because driving or sitting for 
prolonged periods (which he regarded as sitting for 20 to 30 
minutes in one position) aggravated his back.  He also 
reported that he would have onset of back symptoms from lying 
down in bed after a certain length of time, making it 
necessary for him to rise and walk around in order to relieve 
the pain.  He stated that he could walk a distance of about 
one mile at a non-hurried pace before his back symptoms 
became too overwhelming to walk any further.  He reported 
that the last occasion in which he was hospitalized for his 
back disorder was in May 1992.  Lastly, he reiterated that 
his physician, Dr. F.L., was of the opinion that his 
hypertension was related to emotional stress associated with 
PTSD.         

The report of a May 1995 VA spine examination shows that the 
veteran reported a history of chronic, non-radiating low back 
pain, with symptoms since 1971.  He stated that he was not 
using back pain medication at the time of the examination.  
Physical examination revealed normal posture and gait, no 
tenderness on palpation over his vertebrae, and no 
paraspinous muscle spasm.  Range of motion testing 
demonstrated forward flexion to 85 degrees, backward 
extension to 30 degrees, lateral flexion to 30 degrees, and 
rotation to 35 degrees.  Straight leg raising was normal to 
90 degrees.  Measurement of his lower extremities showed that 
they were equal in length, with a calf circumference which 
was 1 1/4 inches smaller on the left when compared to the 
right.  X-rays of the lumbar spine revealed mild degenerative 
arthritic changes with anterior and lateral vertebral body 
spurring.  CT scan of the lumbar spine revealed no evidence 
of disc herniation or spinal stenosis.  The diagnosis was 
degenerative arthritis of the lumbar spine.

The report of a May 1995 VA hypertension examination shows 
that the veteran was diagnosed with hypertension, well 
controlled with medication, coronary artery disease with 
status post coronary artery bypass grafting and previous 
myocardial infarction, status post shrapnel injuries of the 
lower extremities, and history of PTSD.  

The report of a December 1996 VA spine examination shows that 
the veteran complained of low back pain in the area of his 
mid-lumbar spine with no radiation of pain.  He stated that 
he was able to climb stairs if there was a handrail for him 
to grasp.  On objective examination he walked with a normal 
gait.  Mild tenderness was noted in his mid to upper lumbar 
spine.  His paraspinal muscles and back musculature were 
normal and no postural abnormalities or fixed deformities 
were observed.  He was able to stand on his toes and heels, 
and was negative on straight leg raising.  On range of motion 
testing of his lumbar spine he could forward flex to 85 
degrees, backward extend to 30 degrees, laterally flex to 30 
degrees, bilaterally, and rotate to 35 degrees, bilaterally.  
He did not have pain on any of the ranges of motion tested, 
though he reported slight dizziness with backward extension.  
In the report, the examiner provided normal ranges of motion 
for the lumbar spine for comparison, which were forward 
flexion to 95 degrees, backward extension to 35 degrees, 
lateral flexion (right and left) to 40 degrees, and rotation 
(right and left) to 35 degrees.  X-rays of his lumbar spine 
showed degenerative changes with anterior and lateral 
vertebral body spurring.  The diagnosis was degenerative 
arthritis of the lumbar spine.  The examining physician 
commented that the veteran had what was characterized as 
slight limitation of motion of his lumbar spine, and that he 
did experience flare-ups of low back pain which limited his 
functional ability, but that most of his functional abilities 
were related to his leg injuries.  He was unable to use his 
lower back muscles and other joints repeatedly over extended 
periods of time because of his back disorder.  He was able to 
remain in a seated or standing position for only short 
lengths of time.  

The report of a December 1996 VA hypertension examination 
shows that the veteran was diagnosed with hypertension, 
coronary artery disease, degenerative arthritis of the lumbar 
spine, status post multiple lower extremity injuries from war 
wounds in Vietnam, and PTSD.  The examining physician 
commented that the veteran took a number of medications for 
his service-connected disabilities, including Atarax and 
Limbitrol, and that following consultation with the Chief 
Pharmacist, the examiner learned of a rare episode of 
significant hypertension related to Limbitrol because it 
contained amitriptyline, though there was no history of 
Atarax contributing to hypertension.  The examiner stated 
that it was almost impossible to determine whether or not 
Limbitrol contributed to the veteran's hypertension. 

To address the question of whether it was as likely as not 
that there existed a relationship between the veteran's 
cardiovascular disease and his service-connected PTSD and 
combat wound residuals, the Board obtained the opinion of an 
independent medical expert who specialized in cardiology.  
The medical expert contacted was the Chief of Cardiology of 
his hospital.  The report of this opinion, dated in February 
1999, shows that following his review of the evidence 
contained in the veteran's claims files, the independent 
medical expert was of the opinion that it was more likely 
than not the development of the veteran's coronary artery 
disease was not related to his service-connected psychiatric 
and physical disabilities, but was rather more due to his 
history of long-term cigarette smoking, obesity, 
hypertension, and elevated cholesterol.  

However, the independent medical expert also held the opinion 
that the veteran's service-connected musculoskeletal and 
orthopedic problems associated with his combat wound 
residuals certainly could have contributed to his sedentary 
lifestyle, which could result in obesity, which could result 
in a worsening of his hypertension and hypercholesterolemia.  
These two entities could then contribute to increasing 
severity of already-established coronary artery disease.  
However, the examiner also noted that, according to the 
records, the veteran still continued to smoke cigarettes, and 
this habit would certainly contribute to the increasing 
severity of coronary artery disease as well.  The examiner's 
opinion was that in the present case, the veteran led a 
sedentary lifestyle secondary to his service-connected 
disabilities, and that this partially contributed, to 30 
percent, to an increase in the severity of his coronary 
artery disease and hypertension.  


II.  Analyses

In view of the medical opinions of the veteran's private 
physicians, which indicate a relationship between his 
service-connected disabilities and his current diagnosis of 
cardiovascular disease, and of his contentions that the 
symptoms of his service-connected low back disorder have 
increased in severity, his claims of entitlement to service 
connection for cardiovascular disease, claimed as 
hypertension, and for an increased evaluation in excess of 10 
percent for service-connected low back strain with traumatic 
arthritis, are well-grounded within the meaning of 
38 U.S.C.A. 
§ 5107(a) (West 1991), in that they are not inherently 
implausible.  Relevant evidence has been properly developed, 
and no further assistance is required to comply with VA's 
duty to assist.  Id.


(a.)  Entitlement to service connection for 
hypertension.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1998).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1998)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of abnormality of heart 
action or heart sounds or elevated blood pressure readings in 
service will permit service connection for cardiovascular 
disease, including hypertension, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

In the case at hand, the veteran's service medical records do 
not show onset of a chronic hypertensive condition or other 
indication of chronic cardiovascular disease during active 
duty.  Additionally, his post-service medical records do not 
show a diagnosis of a chronic hypertensive condition or other 
indication of chronic cardiovascular disease to a compensable 
level of impairment within one year following his separation 
from service in January 1977, such that cardiovascular 
disease could be presumed to have been incurred in active 
duty (See 38 C.F.R. §§  3.307, 3.309 (1998)).  Though a 
history of hypertension is indicated by one physician to have 
been as early as 1978, no specific month was provided such 
that it could be ascertained that hypertension to a 
compensable degree was present within one year after his 
separation from service.  Hypertension or other manifestation 
of cardiovascular disease was not shown on clinical 
examination even as late as March 1977, as a VA compensation 
examination conducted at that time revealed only normal 
cardiovascular findings.

The medical evidence contains the opinions of the veteran's 
three private physicians (an internal medicine specialist, a 
psychiatrist/neurologist, and a cardiologist) who believed 
that there was an etiological relationship between the 
veteran's service-connected physical and psychiatric 
disabilities and his cardiovascular disease.  It also 
contains the statement of a physician (a 
psychiatrist/neurologist) who is not personally familiar 
with the veteran's case and who, at the behest of the 
veteran's representative, has provided an opinion that 
infers a causative relationship between PTSD and the 
development of hypertension in combat veterans.  Also 
associated with the evidence are countering opinions, which 
include the findings of a December 1996 VA examination, 
which shows that a relationship between the veteran's 
cardiovascular disease and his use of medications for his 
service-connected disabilities either did not exist, or was 
impossible to determine.  Additionally, there is the 
February 1998 independent medical expert's opinion, in which 
the medical expert (a Chief of Cardiology in his hospital) 
stated that following his review of the evidence contained 
in the veteran's claims files (which would also mean 
consideration of the opinions of the four physicians 
described above), he was of the opinion that it was more 
likely than not that the development of the veteran's 
coronary artery disease was not related to his service-
connected psychiatric and physical disabilities, but was 
rather more due to his history of long-term cigarette 
smoking, obesity, hypertension, and elevated cholesterol.  

The opinion of the independent medical expert has greater 
probative weight than those opinions of the four private 
physicians with regard to the question of whether or not 
there existed a causative relationship between the veteran's 
physical and psychiatric stress due to his service-connected 
combat wound residuals and PTSD and his cardiovascular 
disease.  The independent medical examiner had the benefit 
of full access to the veteran's medical history as contained 
in his claims folders, and based his conclusions and 
opinions on his review of the entire record, as compared to 
the limited or non-existent access of the four other 
physicians to the same record.  Even after considering the 
opinions of the four physicians, the independent medical 
expert still held the opinion that the development of the 
veteran's coronary artery disease was not related to his 
service-connected psychiatric and physical disabilities.  
The Board finds his opinion, and the opinion of the VA 
physician that there was no link between the veteran's 
cardiovascular disease and his use of medications to treat 
his service-connected disabilities, to be determinative of 
the issue of whether or not his cardiovascular disease can 
be linked to his period of active service.  Therefore a 
grant of service-connection for cardiovascular disease on a 
direct, presumptive, or conventional secondary basis is not 
warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(1998).   

However, the veteran is still entitled to receive 
compensation for non-service-connected hypertension and 
cardiovascular disease on the basis of aggravation of this 
disability by his service-connected disabilities.  The United 
States Court of Appeals for Veterans Claims has interpreted 
38 C.F.R. § 3.310 as allowing for service connection for a 
non-service-connected disability that is being aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  In this regard, the evidence shows that it was 
also the independent medical expert's opinion that the 
veteran's service-connected musculoskeletal and orthopedic 
problems associated with his combat wound residuals certainly 
could have contributed to his sedentary lifestyle, which 
could result in obesity, which could result in a worsening of 
his hypertension and hypercholesterolemia.  These two 
entities could then contribute to increasing severity of 
already-established coronary artery disease.  The medical 
expert acknowledged that the veteran's cigarette habit also 
contributed to aggravation of his cardiovascular disease, but 
it was the physician's opinion was that the veteran led a 
sedentary lifestyle secondary to his service-connected 
disabilities, and that this partially contributed, to 30 
percent, to an increase in the severity of his coronary 
artery disease and hypertension.  Though the medical expert's 
opinion is somewhat speculative, he nevertheless draws a 
definite conclusion that the veteran's service-connected 
disabilities aggravated his cardiovascular disease and 
hypertension to a quantifiable degree.  Resolving all doubt 
in the veteran's favor, as entitlement to compensation on the 
basis of the caselaw in Allen is warranted by the evidence, 
service connection for cardiovascular disease is granted.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(b.)  Entitlement to an increased evaluation for 
service-connected low back strain with traumatic 
arthritis, currently rated as 10 percent 
disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1998).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain, incoordination, weakness, or fatigability on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the functional 
loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The veteran's service-connected low back strain with 
traumatic arthritis is manifested by subjective complaints of 
recurrent low back pain, and objective evidence of slight 
limitation of motion, with X-ray evidence of degenerative 
arthritis of the lumbar spine.  The veteran's low back 
disability is not a residual of a vertebral fracture, is not 
diagnosed as intervertebral disc syndrome, and the medical 
evidence does not show ankylosis of the lumbar spine.  The 
applicable ratings codes for evaluating his low back disorder 
are contained in 38 C.F.R. § 4.71a, Diagnostic Codes  5292 
and 5295 (1998).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the 10 percent rating based on X-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

38 C.F.R. § 4.71a, Diagnostic Code 5292, provides that 
assignment of a 10 percent rating is warranted for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 is used to evaluate 
lumbosacral strain.  This diagnostic code provides for a 
noncompensable rating where the evidence demonstrates only 
slight subjective symptoms.  A 10 percent rating is warranted 
where there is characteristic pain on motion.  Assignment of 
a 20 percent rating is warranted where the evidence shows 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

At a February 1993 RO hearing, the veteran testified that he 
took back pain medication daily to treat his back symptoms, 
and that his low back strain did make it difficult for him to 
sit for extended periods of time.  He reported that he was 
able to bend his back, but doing so caused non-radiating 
pain, and also that he experienced muscle spasms in his back. 

However, the veteran's claimed symptoms of muscle spasm is 
not demonstrated on objective examination. The report of a 
February 1992 VA spine examination shows that he had equal 
and active ankle jerks, bilaterally, with no spinal 
tenderness, paraspinal spasm, or sciatic nerve tenderness was 
noted.  The report of a May 1995 VA spine examination shows 
that he had normal posture and gait, no tenderness on 
palpation over his vertebrae, and no paraspinous muscle 
spasm.  CT scan of his lumbar spine revealed no evidence of 
disc herniation or spinal stenosis. 

The report of a December 1996 VA spine examination shows that 
the veteran walked with a normal gait, had mild tenderness of 
his mid to upper lumbar spine, normal paraspinal muscles and 
back musculature, no observable postural abnormalities or 
fixed deformities, and was negative on straight leg raising.  
On range of motion testing of his lumbar spine he could 
forward flex to 85 degrees, backward extend to 30 degrees, 
laterally flex to 30 degrees, bilaterally, and rotate to 35 
degrees, bilaterally, without pain on any of the ranges of 
motion tested, though he reported slight dizziness with 
backward extension.  X-rays of his lumbar spine showed 
degenerative changes with anterior and lateral vertebral body 
spurring.  The diagnosis was degenerative arthritis of the 
lumbar spine.  The examining physician commented that the 
veteran had what was characterized as slight limitation of 
motion of his lumbar spine, that he did experience flare-ups 
of low back pain which limited his functional ability, and 
that he was unable to use his lower back muscles and other 
joints repeatedly over extended periods of time, and was 
unable to remain in a seated or standing position over 
extended periods of time because of his back disorder.

In view of the above, the objective medical evidence 
demonstrates that the veteran's service-connected low back 
strain with traumatic arthritis is presently manifested by 
subjective complaints of recurrent low back pain and 
objective findings on medical examination of slight 
limitation of motion of the lumbar spine and X-ray evidence 
of degenerative arthritis of the lumbar spine, but no muscle 
spasm.  Applying the criteria for rating lumbosacral strain 
in Diagnostic Code 5295 to the facts, neither a 10 percent or 
a 20 percent rating would be warranted.  This diagnostic code 
provides for a noncompensable rating where the evidence 
demonstrates only slight subjective symptoms.  A 10 percent 
rating is warranted where there is characteristic pain on 
motion.  Assignment of a 20 percent rating is warranted where 
the evidence shows muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine motion in a standing 
position.  Here, the medical examiner very specifically noted 
that the veteran had no pain on all ranges of motion during 
testing and, notwithstanding the veteran's oral testimony, no 
muscle spasm was noted on VA examination in 1992, 1995, and 
1996.  Applying the facts to the criteria contained in 
Diagnostic Code 5292 for rating a low back disorder on the 
basis of limitation of motion, an assignment of a 10 percent 
rating would be appropriate for the present limitation of 
motion of the veteran's lumbar spine, which was characterized 
as slight.  

However, the Board must address the question of functional 
loss due to low back strain and traumatic arthritis, pursuant 
to 38 C.F.R. §§ 4.40, 4.45, and DeLuca.  The medical examiner 
who evaluated the veteran in December 1996 commented that he 
had flare-ups of low back pain which limited his functional 
ability, and that he was unable to use his lower back muscles 
and other joints repeatedly over extended periods of time, 
and unable to remain in a seated or standing position for 
extended periods of time.  In consideration of this, the 
Board finds that an assignment of a 20 percent evaluation for 
moderate limitation of motion of the lumbar spine is 
warranted to account for the functional loss demonstrated on 
objective examination.  Assignment of a 40 percent 
evaluation, however, is not warranted in this case.  The 1996 
VA examination report shows that the veteran still enjoys a 
substantial range of painless motion of his lumbar spine, and 
the functional loss described in this  examination report 
does not more closely approximate the constellation of 
symptomatology and impairment contemplated in the criteria 
for a 40 percent rating for severe limitation of motion of 
the lumbar spine.   


ORDER

Service connection for cardiovascular disease is granted.

An increased evaluation, to 20 percent, for service-connected 
low back strain with traumatic arthritis is granted.



REMAND

The veteran claims entitlement to special monthly 
compensation due to being housebound or needing regular aid 
and attendance.  However, in view of this favorable appellate 
decision granting him service connection for cardiovascular 
disease, the issue of entitlement to special monthly 
compensation is inextricably intertwined with the 
determination of the RO as to the evaluation that will be 
assigned for his service-connected cardiovascular disease.  
(See Holland v. Brown, 6 Vet. App. 443 (1994).  Therefore, 
the special monthly compensation issue is remanded to the RO 
for the consideration following the implementation of this 
favorable Board decision by the RO.

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  Following its implementation of this 
Board decision,  granting service 
connection for cardiovascular disease and 
a 20 percent rating for low back strain 
with traumatic arthritis, the RO should 
then adjudicate the veteran's claim of 
entitlement to special monthly 
compensation due to being housebound or 
needing regular aid and attendance. 

2.  If the determination of the RO with 
regard to the above issue remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case.  
They should then be afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need 
take no action until he is informed.  The purposes of this 
remand are to further develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

